JUSTICE SIMON, dissenting: The record in this case reveals that shortly after the original petition was dismissed for want of prosecution the claimant filed a petition to reinstate which the Industrial Commission denied. This denial was improper for the reason set forth below, and I would remand the cause to the Commission for reinstatement pursuant to this court’s supervisory authority. This court has held that section 24 of the Limitations Act (Ill. Rev. Stat. 1979, ch. 83, par. 24a) gives plaintiffs an absolute right to refile actions which have been dismissed for want of prosecution by circuit courts. (Franzese v. Trinko (1977), 66 Ill. 2d 136; see also Wold v. Bull Valley Management Co. (1983), 96 Ill. 2d 110 (order dismissing cause for want of prosecution held not appealable because of right to refile); Flores v. Dugan (1982), 91 Ill. 2d 108 (same).) Section 24 is not limited to common law actions filed in circuit courts, however, but applies “[i]n the actions specified in this Act or any other act or contract where the time for commencing an action is limited.” (Ill. Rev. Stat. 1979, ch. 83, par. 24a.) Proceedings before the Industrial Commission are specified in an act (Ill. Rev. Stat. 1979, ch. 48, par. 138.1 et seq.), and the time for commencing them is limited (see Ill. Rev. Stat. 1979, ch. 48, par. 138.19(b)). There is no reason I can see why these proceedings should not be covered by and subject to the provisions of that Limitations Act. The claimant’s petition to reinstate his action previously dismissed for want of prosecution was filed within one year of the dismissal and should have been granted, as the Act directs. I do not agree that whether reinstatement should have been permitted is within the sound discretion of the Industrial Commission, nor do I believe that there is any burden on the petitioner to justify reinstatement. The Industrial Commission is controlled by section 24 of the Limitations Act in the same way a circuit court would be. To the extent that the two opinions cited by the majority hold to the contrary, I respectfully suggest that either they were incorrectly decided or the court was not called upon to consider the relevancy of section 24, as it was not in this case.